Citation Nr: 0400672	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-10 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from November 24, 2001, to 
November 26, 2001.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Phoenix, Arizona, that the veteran was not entitlement to 
payment or reimbursement for the cost of private medical 
expenses incurred from November 24, 2001, to November 26, 
2001.  The veteran subsequently appealed that decision.  
During that stage of the appeal, the VAMC issued a Statement 
of the Case (SOC) in July 2002.


REMAND

The veteran is seeking entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred at Valley Lutheran Hospital from November 24, 2001, 
to November 26, 2001.  He essentially contends that the 
treatment he received at that facility was on an emergent 
basis and that a VA medical facility was not feasibly 
available to him at the time of his admission.

The Court of Appeals for Veterans Claims has stated that a 
"the Secretary 'may, under such regulations as the Secretary 
shall prescribe, reimburse . . . for the reasonable value of 
such care or services . . . for which such veterans have made 
payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 (1997), 
quoting 38 U.S.C.A. § 1728(a) (West 2002) (emphasis added by 
the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
(2003) (formerly 38 C.F.R. § 17.80).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-.1008 
(2003).  

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  

In this case, the Phoenix VAMC has denied the veteran's claim 
for reimbursement under the provisions of both 38 U.S.C.A. 
§§ 1725 and 1728 on the basis that a VA medical facility was 
feasibly available to the veteran at the time of his 
admission to Valley Lutheran Hospital on November 24, 2001.  
The Board notes, however, that there is no specific 
information in the veteran's Medical Administration Service 
(MAS) file regarding the geographic accessibility of the 
nearest VA medical facility in relation to the veteran's 
home.  In addition, the Board notes that there is also no 
specific medical evidence establishing whether the nearest VA 
medical facility was capable of providing the specific type 
of treatment required by the veteran during his November 2001 
hospitalization.  Although the record reflects that a VA 
physician did review the veteran's records, and that this 
physician answered "yes" in response to the question of 
whether or not a VA facility was feasibly available to the 
veteran, the Board believes that the physician's response did 
not yield sufficient information so as to allow the Board to 
adjudicate this matter.

For these reasons, the Board concludes that this case must be 
remanded to the VAMC so that this facility can provide more 
detailed information regarding the accessibility of the 
nearest VA facility, and obtain a medical opinion addressing 
whether the nearest VA facility was capable of providing the 
veteran with appropriate medical care at the time of his 
November 2001 hospitalization.

Furthermore, the Board notes that this case appears to have 
been reviewed by the same VA physician on two separate 
occasions.  In November 2001, that physician reviewed the 
veteran's records and concluded that the treatment he 
received at Valley Lutheran Hospital was provided on an 
emergent basis.  However, in March 2002, that same physician 
once again reviewed the veteran's records and concluded that 
a medical emergency did not exist at the time of his 
admission to Valley Lutheran Hospital.  Thus, when the VAMC 
arranges for this case to once again be submitted to a VA 
physician, that physician should also be asked to discuss 
whether the treatment received by the veteran at a private 
facility in November 2001 was rendered in a medical 
emergency.

Accordingly, this case is remanded for the following action:

1.  The VAMC should obtain specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility to the veteran's home, and 
associate that information with the 
claims folder.  In particular, the VAMC 
should ascertain the distance between the 
nearest VA facility and the veteran's 
home, the distance between Valley 
Lutheran Hospital and the veteran's home, 
and the distance between the nearest VA 
medical facility and Valley Lutheran 
Hospital.

2.  The VAMC should also arrange for the 
medical records from the veteran's 
November 2001 hospitalization to be 
reviewed by an appropriate VA physician.  
That physician should offer an opinion as 
to whether or not the nearest VA facility 
was capable of providing the specific 
type of care required by the veteran 
during his November 2001 hospitalization.  
The physician should offer an opinion as 
to whether or not the treatment received 
in November 2001 was rendered in a 
medical emergency.  The physician should 
provide a complete rationale for all 
opinions expressed.

3.  The VAMC should then readjudicate the 
issue of entitlement to payment or 
reimbursement of private medical expenses 
incurred in November 2001 under the 
provisions of 38 U.S.C.A. §§ 1725 and 
1728 .  If the benefit sought on appeal 
remains denied, the VAMC should issue an 
SSOC containing discussion and analysis 
of all pertinent provisions of the law 
and regulations, and the appellant should 
be afforded time in which to respond.  
The veteran's MAS file should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the 
agency of original jurisdiction (in this case, the Phoenix 
VAMC).  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


